DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3, 6, 7, 11, 12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiraspolsky (USP 3,743,035).
With respect to claim 1, Tiraspolsky disclose a well drilling bit for drilling bedrocks, the well drilling bit comprising: a columnar bit body (see figure 3); and a drilling fluid flow path formed in the bit body to wash away drilled cuttings from at least one of a bottomhole and a periphery of the bit body (see dashed arrowed line in figure 3 – from 4 to 5 to 10), wherein the flow path is provided with a venturi mechanism (3 and 4) including a venturi tube (4) having a reduced-diameter portion where a cross sectional area is reduced and configured to generate a decompression region around a tip of the bit body (see figure 3 and fluid flow path from 4 through 10 and around 2), the decompression region being more decompressed than a surrounding region by the Venturi effect (see column 4 lines 53-59), so as to locally cause decompression boiling 
	With respect to claim 2, Tiraspolsky disclose wherein: the flow path includes a first flow path (dashed line on left side of figure 3) communicating the venturi tube with an outer surface of the bit body near the tip thereof, a second flow path (4 to 6a) communicating the venturi tube with an outer surface of the bit body except for the tip thereof, and a third flow path (6b to 11 to 10) communicating the outer surface of the bit body near the tip thereof with the second flow path, the first flow path and the second flow path are configured to be switchable so that the other is closed when one is opened (see figure 3 and column 5 lines 3-8), and the venturi mechanism generates a decompression flow area by sucking the drilling fluid into the third flow path at a flow speed of the drilling fluid flowing in the second flow path when the second flow path is opened (see column 2 lines 35-39).
	With respect to claim 3, Tiraspolsky disclose wherein switching of the flow path between the first flow path and the second flow path is performed by opening and closing of a slide port (24).
With respect to claim 6, Tiraspolsky disclose a well drilling method for drilling a well in high-temperature and hard bedrocks with the well drilling bit according to claim 1, the well drilling method comprising: generating the decompression region around the tip of the bit body (see figure 1 and column 2 lines 35-49),  to decompress and boil the drilling fluid (wherein the device of Tiraspolsky in its normal and usual operation would 
With respect to claims 7 and 18, Tiraspolsky disclose a well drilling method for drilling a well in high-temperature and hard bedrocks with the well drilling bit according to claim 2 (and claim 3), the well drilling method comprising: alternately repeating a drilling mode for opening the first flow path to let the drilling fluid flow in the first flow path and a decompression mode for opening the second flow path to let the drilling fluid flow in the second flow path (see figures 1 and 3 and column 5 lines 3-8); generating the decompression region around the tip of the bit body in the decompression mode to decompress and boil the drilling fluid (wherein the device of Tiraspolsky in its normal and usual operation would necessarily perform the method claimed as the device is the same as the device claimed); rapidly cooling the bedrocks by latent heat of vaporization when the drilling fluid is vaporized; and generating cracks in the bedrocks by thermal stress difference between the rapidly cooled portion and other portions (wherein the device of Tiraspolsky in its normal and usual operation would necessarily perform the method claimed as the device is the same as the device claimed), and then performing drilling in the drilling mode (see column 5 lines 3-8).

With respect to claim 12, Tiraspolsky disclose a well drilling method for drilling a well in high-temperature and hard bedrocks with the well drilling bit according to claim 3, the well drilling method comprising: generating the decompression region around the tip of the bit body to decompress and boil the drilling fluid; rapidly cooling the bedrocks by latent heat of vaporization when the drilling fluid is vaporized; and generating cracks in the bedrocks by thermal stress difference between the rapidly cooled portion and other portions and performing drilling (see the rejection of claim 6).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	Claims 4, 5, 8-10, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiraspolsky.
	With respect to claim 4, Tiraspolsky disclose that a drop ball 36 opens the first flow path, rather than closes it.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have closed the first path with a ball, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
	With respect to claims 5 and 8-10, Tiraspolsky is silent as to PDC bits. The Examiner hereby takes Official Notice that PDC bits/cutters are well known in the art and it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Tiraspolsky by including PDC cutters on the bit to shear the rock in a continuous motion.
With respect to claims 13-17, Tiraspolsky disclose a well drilling method for drilling a well in high-temperature and hard bedrocks with the well drilling bit according to claim 4 (and 5 and 8 and 9 and 10), the well drilling method comprising: generating the decompression region around the tip of the bit body (see figure 1 and column 2 lines 35-49),  to decompress and boil the drilling fluid (wherein the device of Tiraspolsky in its normal and usual operation would necessarily perform the method claimed as the device is the same as the device claimed); rapidly cooling the bedrocks by latent heat of vaporization when the drilling fluid is vaporized (wherein the device of Tiraspolsky in its normal and usual operation would necessarily perform the method claimed as the device is the same as the device claimed); and generating cracks in the bedrocks by 
With respect to claims 19 and 20, Tiraspolsky disclose a well drilling method for drilling a well in high-temperature and hard bedrocks with the well drilling bit according to claim 4 (and claim 5), the well drilling method comprising: alternately repeating a drilling mode for opening the first flow path to let the drilling fluid flow in the first flow path and a decompression mode for opening the second flow path to let the drilling fluid flow in the second flow path (see figures 1 and 3 and column 5 lines 3-8); generating the decompression region around the tip of the bit body in the decompression mode to decompress and boil the drilling fluid (wherein the device of Tiraspolsky in its normal and usual operation would necessarily perform the method claimed as the device is the same as the device claimed); rapidly cooling the bedrocks by latent heat of vaporization when the drilling fluid is vaporized; and generating cracks in the bedrocks by thermal stress difference between the rapidly cooled portion and other portions (wherein the device of Tiraspolsky in its normal and usual operation would necessarily perform the method claimed as the device is the same as the device claimed), and then performing drilling in the drilling mode (see column 5 lines 3-8).

Response to Arguments
5.	Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that the device of Tiraspolsky does not cause decompression boiling since the direction of the fluid flowing through the venture is in ascending flow, from a narrower side to a wider side.  The Examiner respectfully disagrees.  In figure 3, Tiraspolsky disclose flow shown in a dashed line from a wider side to a narrower side and then out the bottom of the drill bit.  This flow would result in a decompression boiling due to the venturi mechanism.  Thus, the structure in Tiraspolsky is the same as that claimed, and therefore the effect is the same as claimed.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dove et al. (USP 5,653,298, USP 5,632,349 and USP 5,494,124) disclose jetting fluid through a nozzle shaped to eject the fluid in a stream having a higher core pressure than said environmental pressure.  Curlett (USP 5,542,486) disclose a method of and apparatus for single plenum jet cutting.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672